DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the use of adjacent cells of various sizes and therefore various power characteristic is obvious in view of the newly cited prior art (Viavattine) below in order to make a battery of more efficient shape.  This new ground of rejection being necessitated by the amendment and therefore this action is FINAL.
Further, the Examiner notes that the amendment requiring “wherein one or more of the at least one first electrode, the at least one second electrode, the at least one first opposite electrode, and the plurality of separators are arranged such that the hybrid battery comprises at least two cells of different type” does not positively connect the term “cells” to the electrodes described in the claim (this is the first time the term “cell” or “cells” appears in the claims, the Examiner suggests adding language such as “a first cell comprising: at least one first electrode…” to the beginning of the claim) in a manner which could give the different cell structure requirement more patentable weight.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1, 10, 11, 13-15, 21-25, 27-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Guidi et al. (US Pub 2003/0129485 of record) in view of Viavattine (US Pub 2013/0131745 newly cited).
In regard to claims 1, 10, 11, 13-15, 21-25, 27-33 and 35, Guidi et al. teach a hybrid battery comprising: at least one first cathode electrode (a first sandwich electrode including multiple cathode active materials 36, 38, 40, one with higher energy density than the other and one with higher rate, i.e. a high power electrode material) comprising a first active material (such as lithium nickel oxide, lithium cobalt oxide, lithium manganese oxide or combination thereof - paragraphs [0025-0026]); 
at least one second cathode electrode (a second sandwich electrode of the same structure - each comprises a high-energy cathode active material layer and a high-power cathode active material layer disposed on each side of a first current collector 32, 34 i.e. both cathode electrodes are high energy and high power electrodes) comprising a second active material (such as including the same material as the first cathode and a different material with higher or lower energy density); 
at least one first opposite anode electrode 52 positioned between the first electrode and the second electrode (which may be a silicon dominant lithium alloy, paragraph [0019]; see figures 3 and 4, which has a high-energy anode active material layer 76 and a high-power anode active material layer 84 of the same lithium silicon composition disposed on each side of a second current collector 72 in stacked or wound arrangement of electrodes - paragraphs [0030-0043]); 
a separator positioned between the at least one first electrode and the at least one first opposite electrode and between the at least one second electrode and the at least one first opposite electrode (paragraphs [0044]); and an electrolyte (paragraph [0045-0047]). 
While the prior art only describes the material of the separator, the use of multiple separators between adjacent electrodes in a stacked electrode assembly would have been obvious to one of 
In regard to the amendment, Guidi et al. does not explicitly show cells of different types.  However, Viavattine teaches a similar high power density battery including various and multiple high power cathode materials 220, 260, 270 etc. separated from anodes 320, 330 by multiple separators 290, 290 and the desirability to combine multiple cells (i.e. anode-cathode pairs) of various sizes (see figures 9 and 10 - the various size electrodes pairs necessarily having different power characteristics, i.e. operational characteristics re: new claim 35) because such allows for the creation of a space efficient battery for electronic devices (paragraphs [0036-0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the battery of Guidi et al. with various size anode and cathode pairs (i.e. cells) in order to form a space efficient battery as taught by Viavattine.

Claims 12, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guidi et al. and Viavattine as applied to claim 10, 23 or 33, and further in view of Oh et al. (US Pub 2014/01065462 of record).
	Regarding claims 12, 26 and 34, Giudi et al teach the hybrid battery above which includes lithium metal oxides for the cathode but does not specifically disclose lithium nickel cobalt aluminum oxide or the capacity of the anode relative to the cathode.   However, Oh et al. teach a similar composite cathode for a hybrid battery including a silicon dominant anode and the desirability to use a combination of cathode materials including at least high energy density material such a lithium nickel 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to use a lithium nickel cobalt aluminum oxide cathode material and to have an increased initial anode capacity relative to the cathode in the hybrid battery of Giudi et al. as such enhances the electrochemical properties as taught by Oh et al. (and to accommodate for the loss of capacity i.e. lithium in the anode due to the formation of the solid electrolyte interface during cycling).  Additionally, the silicon material described by the prior art naturally has a higher capacity for lithium than the cathode materials described by the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723